Title: To George Washington from Arthur Fenner, 7 October 1793
From: Fenner, Arthur
To: Washington, George


          
            Sir,
            Providence October 7th 1793.
          
          By the Death of my particular Friend Mr Channing the office of Attoy for this District
            has became vacant. Mr Howell heretofore a Member of Congress and of late practicing
            Attorney, has I am informed made great exertions to obtain the appointment, he has
            procured a Number of Signers in this Town to a Petition or application in his favour,
            & has written I presume to a Number of his acquaintance in the Middle & Southern
            States to use their influence in his behalf. I think it my duty on this occasion, as
            Chief Majistrate of the State to trouble your Excellency with a letter on the subject to
            give such information as may be necessary to form a right opinion in the Case. Ever
            since Mr Howell has been known as a political Character he has been Violent in his
            prejudices and fickle in his opinion—his principles of Government have uniformly changed
            with his interest he is now very unpopular in this State excepting the Mercantile part
            who at this time for their interest wish to support him; if he obtains the appointment I
            believe they will rest assured their purposes will be answerd they have therefore
            combined to obtain the appointment for him and have induced several Gentlemen of their
            particular connections to join with them. Its matter of regret that so many attempts
            have been made to evade & Obstruct the execution of the revenue
            Laws in this Town and perplex the Collector as have come to the knowledge of the
            Secretary of the Treasury. The Collector is as faithful
            attentive and impartial as any Man can be but has need of every assistance and support
            in the Power of Government to give him to enable him to carry the Laws of the United
            States into Execution—It is frequently nec[e]ssary for him to have recourse to the
            District Attoy in construeing the Laws, and has hitherto been happy in placing the
            utmost confidence in Mr Channing But if Mr Howell is appointed who has now the
            conducting of Mr Welcome Arnolds Cause again[s]t the Collector (yet undetermined) he
            perhaps will have some reason to doubt the sincerity of Mr Howells opinion. I am not informed whether the Collector will write to your
            Excellency on this Occasion or not, but I am warranted in saying that he and Mr Thompson
            the Naval Officer of this port and Coll Dexter the Supervisor of the District join with
            me in this opinion I am also informed by good Authority that Mr Ellery the Collector of
            Newport has given the like opinion freely in decisive terms and I am confident that
            Judge Marchant if called upon for his sentiments on the subject would decide in like
            manner.
          After saying this much of Mr Howell and Mr Bourne not wishing the appointment I would
            beg leave to recommend a Gentleman of the Law in this Town, who I have every Reason to
            believe would be faithful and attentive to the interest of the United States—his Name is
            David Leonard Barnes he was regularly brought up to the Law in Massachusetts and has
            been in Practice in that and this State upwards of ten Years he recd his first part of
            his Legal education under the Honorable William Cushing who has known him from his
            infancy, and having been acquainted with his practice at the Bar, can give any
            information respecting his abilities that may be required—I can with confi dence say
            that his being appointed will have a strong tendency to promote the peace and harmony of
            the different branches of the Government of the United States in this District. General Knox has been here for several days is personally
            acquainted with both the Gentlemen—has heared their several Characters and will
            therefore be able on his return to give such further information as may be satisfactory.
            With every sentiment of esteem I am your Excellency Obedient Friend
          
            A. Fenner.
          
         